   CASE NUMBER: 502021 CC005850XXXXMB Div: RE
       Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 1 of 33
    Filing # 127762767 E-Filed 05/28/2021 01:36:20 PM




                       IN THE COUNTY COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                                        IN AND FOR PALM BEACH COUNTY, FLORIDA


            JACOB KRAMER,


                   Plaintiff,
                                                                                              Case No.
            v.

                                                                                              JURY TRIAL DEMANDED
            THE    LAW           OFFICES         OF       MITCHELL           D.
            BLUHM & ASSOCIATES, LLC,
                                                                                              INJUNCTIVE                               UGTIT
                   Defendant



                                                                    COMPLAINT                                C
                   Plaintiff Jacob Kramer ("Plaintiff') sues Defendant The Law Offices of Mitchell D. Bluhm

            & Associates, LLC ("Defendant") for violations the Florida Consumer Collection Practices Act


            ("FCCPA") and the Fair Debt Collection Practices Act ("FDCPA")


                                                        JURISDICTION AND VENUE


                      1.         This     Court     has    subject matter jurisdiction               over     Plaintiff and        Defendant


            (collectively, the "Parties"), because the cause of action arises within the jurisdiction of this Court


            and, thus, venue and jurisdiction are proper.


                   2.            This Court has personal jurisdiction over Defendant because Defendant is


            operating, present, and/or doing business within this jurisdiction and because the complained of


            conduct of Defendant occurred within Palm Beach County, Florida.
                  X

                                 The amount in controversy is greater than $8,000, but does not exceed $15,000,


            exclusive of costs, interest, and attorneys' fees, and is otherwise within this Court's jurisdiction.


                   4.            Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.01 1 ,


            et seq., the cause of action alleged below arose in Palm Beach County Florida.




                                                                                                                               Page 1 1 of 7
                                                   Law Offices of Jibrael S. Hindi, PLLC
                           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 I Phone (964) 907-1136 | Fax (855) 529-9540
                                                                    www.JibraelLaw.com




FILED: PALM BEACH COUNTY, FL, JOSEPH ABRUZZO, CLERK, 05/28/2021 01:36:20 PM
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 2 of 33




                                                             PARTIES

           5.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Palm


   Beach County, Florida.


           6.         Defendant is a Georgia Limited Liability Company, with its principal place of


   business located in Sherman TX 75090.


                                             DEMAND FOR JURY TRIAL


           7.         Plaintiff, respectfully, demands a trial by jury on all counts and issues so triable.




           8.
                                               FACTUAL ALLEGATIONS

                                                                                                 C
                      On a date better known by Defendant, Defendant began attempting to collect a debt


   (the "Consumer Debt") from Plaintiff.


           9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

   from a transaction between the creditor of the Consumer Debt, Sheridan Radiology Services of


   South Florida Inc. , and Plaintiff involving the provision of medical services to Plaintiff personally.


   (the "Subject Service").


           10.        The Subject Service               primarily for personal, family, or household purposes.


           1 1.       Defendant is a business entity engaged in the business of soliciting consumer debts


   for collection.
                     /C           r
           1 2.       Defendant is a business entity engaged in the business of collecting consumer debts.


           13.        Defendant regularly collects or attempts to collect, directly or indirectly, debts


   owed or due or asserted to be owed or due another.


           14.        Defendant is registered with the Florida Office of Financial Regulation as a


   "Consumer Collection Agency."


           15.        Defendant's "Consumer Collection Agency" license number is CCA0900453.


                                                                                                                    Page 1 2 of 7
                                        Law Offices of Jibrael S. Hindi, PLLC
                110 SE 6th Street. 17th Floor | Ft. Lauderdale. Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 3 of 33




           16.      Defendant maintains all the records specified in Rule 69V- 180.080, Florida


   Administrative Code.


           1 7.     The records specified by Rule 69V- 1 80.080, Florida Administrative Code, of which


   Defendant does maintain, are current to within one week of the current date.


           18.      Defendant is a "debt collector" within the meaning of 15 U.S.C. § 1692a(6).


           19.      Defendant is a "person" within the meaning of Fla. Stat. § 559.72


          20.       On a date better known by Defendant, Defendant transmitt cd Plaintiff s personal


   information to a third-party (the "Third-Party").


          21.
                                                                                               cr
                    The personal information Defendant transmittesd to the Third-Party included, but


   was not limited to: [T] Plaintiffs name; [2| Plaintiffs ad


   Debt; [4] the amount of the consumer debt; [5] the c                             he Consumer Debt; [6] that Plaintiff


   was the alleged debtor of the Consumer Debt; [7] infoi                    Lation regarding the Subject Service; and


   [8] that Plaintiff did not pay the Coi                 imer Debt and/or defaulted on the Consumer Debt
                                                                 7



   (collectively, the "Transmitted Infc             ition").


          22.       The Third-Party, of w            >m Defendant transmitted Plaintiffs personal information


   to, complied Plaintiffs personal
                           person   information and prepared a letter that was to be sent to Plaintiff


   in an attempt toa c
                     collect
                          ct the Consumer Debt.


          23.       The Tra
                        Transmitted Information affected Plaintiffs reputation. For example, the


   transmission of such information affected Plaintiffs reputation regarding the repayment of debts,


   Plaintiffs reputation of truthfulness, Plaintiffs reputation of solvency, and Plaintiffs reputation


   regarding trustworthiness.


          24.       Defendant's transmission of Plaintiffs personal information to the Third-Party was


   a communication in connection with the collect of the Consumer Debt.


                                                                                                                  Page 1 3 of 7
                                      Law Offices of Jibrael S. Hindi, PLLC
              110 SE 6th Street. 17th Floor | Ft. Lauderdale. Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 4 of 33




           25.         In addition to transmitting Plaintiffs personal information to the Third-Party,


   Defendant also transmitted Plaintiffs personal information to other third-party entities in


   connection with the collection of the Consumer Debt. Defendant transmitted such information to


   these other third-party entities by, including but not limited to: [1] utilizing "skip trace" services;


   [2] utilizing bankruptcy, SCRA, probate, and other "scrubbing" services; and [3]                                          utilizing


   independent third-party contractors to attempt to collect the Consumer debt from Plaintiff.


           26.         On a date better known by Defendant, Defendant sent the letter prepared and/or


   complied by the Third-Party to Plaintiff, of which was internally                                 ated June 5, 2020, (the


   "Collection Letter") in an attempt to collect the Consumer Deb


           27.         Attached as Exhibit "A" is a copy of Coll©                      x
           28.         Defendant's transmission of Plaintiiff s pe                    d\ information to the Third-Party is

   an explicit violation of § 1692c(b) of the FDCPA. See Hiunstein v. Preferred Collection & Mgmt.


   Servs.. No. 19-14434, 2021 U.S. App.. LEXIS 11648 (11th Cir. Apr. 21, 2021) (a complete copy


   of the Hunstein opinion is attached as Exhibit "B").


          29.          The Collection Letter contains a bar code and/or Quick Response ("QR") code, of


   which are indicative of Defendant's use of the Third-Party to prepare, print, package, compile,


   and/or otherwise
                 se send tthle Coll
                                ollection Letter.


           30.         For Defiendant-DC to maintain a valid consumer collection agency license with the


   Florida Department of State (so to otherwise lawfully collect; or attempt to collect, consumer debts


   from Florida consumers) Defendant knew it was required to tailor its (Defendant -DC's) debt

   collector methods to be in compliance with both the FDCPA and FCCPA.


           31.         Defendant knew that the                 Transmitted Information constituted an unlawful


   transmission of Plaintiff s personal information in violation of § 1692c(b) of the FDCPA.


                                                                                                                     Page 1 4 of 7
                                         Law Offices of Jibrael S. Hindi, PLLC
                 110 SE 6th Street. 17th Floor | Ft. Lauderdale. Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 5 of 33




          32.      The Third-Party did not have any legitimate need for the Transmitted Information,


   as the Transmitted Information constituted an unlawful transmission of Plaintiffs personal


   information in violation of § 1692c(b) of the FDCPA.




                                                          Count 1
                                     VIOLATION OF 15 U.S.C. $ 1692c(b)


          33.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.


          34.      Pursuant to § 1692c(b) of the FDCPA, "a debt collector
                                                                        r                        may not co mmunicate,      in


   connection with the collection ofany debt, with any person other than the consiimer, his attorney,


   a consumer reporting agency if otherwise permitted by law, the creditor, the attorney of the


   creditor, or the attorney of the debt collector." 15 U.S. C. 1 692c(b) (emphasis added).


          35.      As set forth above, Defendant's transmission of Plaintiff s personal information to


   the Third-Party violates § 1692c(b) of the FDCPA. See Hunstein. No. 19-14434, 2021 U.S. App.


   LEXIS 1 1648 ("[w]e hold (1) that a violation
                                         otati   of § 1692c(b) gives rise to a concrete injury in fact


   under Article III and (2) that the debt collector's transmittal of the consumer's personal information


   to its dunning vendor constituted a communication 'in connection with the collection of any debt'


   within the meaning of § 1692c(b).") Accordingly, Defendant violated § 1692c(b) of the FDCPA


   when it transmitted Plaintiffs personal information to the Third-Party.


          36.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment


   against Defendant, awarding Plaintiff the following relief:


                   (a)       Statutory and actual damages as provided by 15 U.S.C. § 1692k;


                   (b)       Costs and reasonable attorneys' fees pursuant to 15 U.S.C. § 1692k; and


                   (c)       Any other relief that this Court deems appropriate under the circumstances.




                                                                                                                 Page 1 5 of 7
                                     Law Offices of Jibrael S. Hindi, PLLC
             110 SE 6th Street. 17th Floor | Ft. Lauderdale. Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 6 of 33




                                                          Count 2
                                  VIOLATION OF FLA, STAT. § 559.72(5)


          37.      Plaintiff incorporates by reference paragraphs 1-32 of this Complaint.

          38.      Pursuant to § 559,72(5) of the FCCPA, in collecting consumer debts, no person


   shall: "[djisclose to a person other than the debtor or her or his family information affecting the


   debtor's reputation, whether or notfor credit worthiness, with knowledge or reason to know that


   the other person does not have a legitimate business need for the info                                  -1Q or that
                                                                                                           ition c         the


   information is false." Fla Stat. § 559.72(5) (emphasis added).


          39.      As    set forth above, Defendant unlawfully transmitted Plaintiffs personal

   information, by and through the Transmitted Information^ to the Third-Party, whereby said


   transmitted information affective Plaintiffs reputation because the Third-Party did not have any


   legitimate need for unlawfully transmitted personal information of Plaintiff.


          40.      WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment


   against Defendant, awarding Plaintiff the following relief:


                   (a)       Statutory and actual damages pursuant to Fla. Stat. §559.77(2);


                   (b)       An injunction prohibiting Defendant from engaging in further collection
                             activities directed at Plaintiff that are in violation of the FCCPA;

                   (c)       . "osts and
                                     an reasonable attorneys' fees pursuant to Fla. Stat. §559.77(2); and


                  £          Any other relief that this Court deems appropriate under the circumstances.


             O           [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                                                                                 Page | 6 of 7
                                     Law Offices of Jibrael S. Hindi, PLLC
             110 SE 6th Street. 17th Floor | Ft. Lauderdale. Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 7 of 33




         DATED: May 28, 2021
                                                               Respectfully Submitted,


                                                                /s/ Jibrael S. Hindi
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mai 1 :      j ibrael@j ibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:        tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               1 10 SE 6th Street, Suite 1744


                                                               Phone:         954-907-1136
                                                               Fax:           855-529-9540




                                                           &
                                                         4
                                                       ,<N
                                    &
           O



                                                                                                               Page 1 7 of 7
                                   Law Offices of Jibrael S. Hindi, PLLC
           110 SE 6th Street. 17th Floor | Ft. Lauderdale. Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 8 of 33




                                                                    :r
                                                                O
                                                            V
                                                      A
                                              &
                        «v>, xiaiHxa


                  0
              o
       V
                    Case 9:21-cv-81201-DMM Document    1-1 Entered on FLSD Docket 07/08/2021 Page 9 of 33
                                                IfWtfiiHiig

                                                                                                                                        '
                                                                                                                                                 ?w
                                                                                                                                                  J;' .                                   »Mhh||
                                                                                                                                                                                                                      .




                                                                                                                                                      * 'u
                                                                                                                                                                  t       'jg&m
                                                                                                                                                   mi                                          O-'m


                                                                                                                                       the Law Offices of
                                                                                                 Mitchell D. Bluhm & Associates, LLC
          MBA                                                                                                                   ATTORNEYS AT LAW
                                                                                                                        3400 Texom* Parkway. Suite 1 00
                                                                                                                                        SHERMAN. Texas 75090


          LAW                                                                 Original Creditor:
                                                                              Current Creditor:
                                                                                                        Sheridan Radiology Sendees of South Florida Inc.
                                                                                                        CF Medical LLC                           -%./
                                                                                                                                                                                                                              June 5. 2020                       j
                                            g&wTTul
                                                                              Original Account #;
                                                                                                                                                                                                                                                                 ,




                                                                                                        489742-3735559                                   A
                                                                              MBA Account #:                                                                                                                                                                     :
                                                                                                        19382662
       Toll Free                                                              Patient:                                                                                                                     4
                                                                                                       JACOB KRAMER
       SO {>887-6755
                                                                              Date of Service:
        Facsimile
                                                                              Balance:
                                                                                                        04/12/2017
                                                                                                        SI 64.47           v i
                                                                                                                                                                                                      T
                                                                                                                                                                              !
       903-99341 57

        Mitchell D. Bluhm
        ADMITTED IN GEORGIA
                                                                              Dear JACOB KRAMER:
                                                                                                                                                                                   -• -
                                                                                                                                                                                          : -0
                                                                                                                                                                                          mh*
        RODCRTB RlDGEWAY                                                                                                                                 ir:                                                                                                 .




                                                                              This law firm represents CF Medical LLC. Your. Sheridfth'
         Admitted in Texas                                                                                                              Rttdidlogy Seryites of South Florida Inc. account
                                                                              was acquired by CF Medical LLC and placed vdthithls'laV^r                                   ^i'for cdllectiditfAt this time, no attorney witli
        MEJA HOURS OF OPERATION
        Monday through Thursday                                               this law firm has personally reviewed the particular cjrcunist.iiiccs
        BAM TO 7PM r Friday BAM TO                                                                                                                  of your arc ount.
                                                                                                                                                                                             :-:v
        5PM. Saturday 8 AM to NOON,
        cent rail Tump                                             We have been authorized to extend to you a special offer
                                                                                                                            toj*4oliws this account for a payment in the                                                             . ,
                                   ,!                    ? •.. . c anibunt of $82.24. This offer will save you 50% If                                  you choose to accept this offer, payment must be
                                . >                              ~        ; received in this office on or before 07/09/2020.                                                                                                                             i
                                                                                                                                                          A                               ,  ...   . .-.V,- ' ,V- .                                     I
                                                                                                                                                      .ay cf,AT                                                                             A' -:i
                                                                              To discuss payment, please contact us at 888-887-6^55. To ensure
                                                                                                                                               professional service and legal compliance,
                                                                              all telephone calls to and from this firm may be monitored and/or recorded
                                        ;    .    I   A'.: •>.                                                                                           .
                                                                                                                                                                                                                                             asa    ;
                                                                                                                  tylBA Hours of Operation
                                        ><• ; «                                 Monday through Thursday SAM to 7i»M, Friday SAM to 5PM,                                                                                                             :
                                                                                                                                         Saturday 8AM to NOON, Central Time                                                                         '




                                                                                     This is an attempt to collect if debt. Any information obtained will be used for that
                                                                         .•
                                                                                                                                                                           purpose.
                                                                                                                   This communication is from a debt collector.
                                                                                                                                                                                                                  ;       •      •••••.

                       \s-




                '                                                             feMi'HM
                             Mi,
      tiSitf&'J                                                                          https:/flacobkramerSc50f.revexpre88.com
                      ©J
I
                                                          PASSWORD:655800D
                                                                                                                                                       m                  i
                       «.                         'sL    ' 1 ,'ip
                                        : A-t-K" '                   1                                              •••'vi-'-T. l-: i :.T' J'i               A'

                                                                                                                                                                                                                                 . ...vf     «.y
p^ryJ/AA.\.
                                                                                                                                                                                            $bpsjS8!                                          fft




              DEPT 322    5980226220065
              PO BOX 4115
              CONCORD CA 94524
                                                                                                                                                             Reference#: 489742-3735559
                                                                                                                                                             Account#:            19382662
              I llimu IU! Illll III) ItHI IIISI lllll Hill lllli mil lllil Hill mi iiik iiiii iiig iiii III!
                                                                                                                                                         [Offer Amt- Due: $82.24

              RETURN SERVICE REQUESTED




                                JACOB KRAMER
                                6743 ASHBURN RD                                                                                                                    Law Offices of Mitchell D. Bluhm & Associates
                                LAKE WORTH FL 33467-7320                                                                                                           P. O. Box 3269
                                                                                                                                                                   Sherman, TX 75091



                                                                                                                                                 m.               W....WWBL.                   n
                                                                                                                                                   : '""v' L
                                                                                                                                                              ,       .   T                  MBASE TL-0004. 1 3ftGO 4 1 907 00 1 94 -1 04
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 10 of 33




                                                                A
                                                               &
                                                              o
                                                          c

                        EXHIBIXB"

                                 *
                          &
           o
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 11 of 33
            USCA11 Case: 19-14434      Date Filed: 04/21/2021    Page: 1 of 23




                                                                           [PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS


                           FOR THE ELEVENTH CIRCUIT



                                     No. 19-14434

                                                                         A
                      D.C. Docket No. 8:19-cv-00983-TPB-TGW             &
                                                                     O
    RICHARD HUNSTEIN,
                                                                C
                                                                  Plaintiff - Appellant,


                                        vcrsu     &
                                                !!V.
   PREFERRED COLLECTION AND MANAGEMENT SERVICES, INC.,


                                                                Defendant - Appellee.




                      Appeal from the United States District Court
                          for the Middle District of Florida



                                    (April 21, 2021)

              AN, NEWSOM, and TJOFLAT, Circuit Judges.
   Before JORDA

   NEWSOM, Circuit Judge:

         This appeal presents an interesting question of first impression under the


   Fair Debt Collection Practices Act—and, like so many other cases arising under
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 12 of 33
              USCA1 1 Case: 19-14434      Date Filed: 04/21/2021    Page: 2 of 23




    federal statutes these days, requires us first to consider whether our plaintiff has


   Article III standing.


          The short stoiy: A debt collector electronically transmitted data concerning


    a consumer's debt—including his name, his outstanding balance, the fact that his


    debt resulted from his son's medical treatment, and his son's nam      -to a third-


   party vendor. The third-party vendor then used the data to create, print, and mail a


    "dunning" letter to the consumer. The consumer filed suit alleging that, in sending


   his personal information to the vendor, the debt collector had violated 15 U.S.C. §


    1692c(b), which, with certain exceptions, prohibits debt collectors from


    communicating consumers' personal information to third parties "in connection


   with the collection of any debt." The district court rejected the consumer's reading


    of § 1 692c(b) and dismissed his suit. On appeal, we must consider, as a threshold


   matter, whether a violation of § 1692c(b) gives rise to a concrete injury in fact


   under Article III, and, on the merits, whether the debt collector's communication


   with its dunning vendor was "in connection with the collection of any debt."

          We hold (1) that a violation of § 1692c(b) gives rise to a concrete injury in


    fact under Article III and (2) that the debt collector's transmittal of the consumer's


   personal information to its dunning vendor constituted a communication "in


    connection with the collection of any debt" within the meaning of § 1692c(b).




                                               2
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 13 of 33
             USCA1 1 Case: 19-14434       Date Filed: 04/21/2021    Page: 3 of 23




   Accordingly, we reverse the judgment of the district court and remand for further


   proceedings.


                                               I


          Congress enacted the FDCPA "to eliminate abusive debt collection practices


   by debt collectors" and "to protect consumers against debt collection         uses." :15


   U.S.C. § 1692(e). To that end, § 1692c(b) of the FDCPA, titled "<                ication


   with third parties," provides that—
                                                                   C
          Except as provided in section 1692b of this title, without the prior
          consent of the consumer given directly to the debt collector, or the
          express permission of a court of competent jurisdiction, or as
          reasonably necessary to effectuate a postjudgment judicial remedy, a
          debt collector may not communicate, in connection with the collection
          of any debt, with any person other than the consumer, his attorney, a
          consumer reporting agency if otherwise permitted by law, the creditor,
          the attorney of the creditor, or the attorney of the debt collector.
                                         L.
    15 U.S.C. § 1692c(b). The provision that § 1692c(b) cross-references—§ 1692b


    governs the manner in which a debt collector may communicate "with any person


    other than the consumer for the purpose of acquiring location information." 15


   U.S.C. § 1692b. The FDCPA thus broadly prohibits a debt collector from


    communicating with anyone other than the consumer "in connection with the


    collection of any debt," subject to several carefully crafted exceptions—some


    enumerated in § 1692c(b), and others in § 1692b.


          Richard Hunstein incurred a debt to Johns Hopkins All Children's Hospital


    arising out of his son's medical treatment. The hospital assigned the debt to

                                               3
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 14 of 33
               USCA1 1 Case: 19-14434          Date Filed: 04/21/2021        Page: 4 of 23




    Preferred Collections & Management Services, Inc. for collection. Preferred in


   turn hired Compumail, a California-based commercial mail vendor, to handle the


    collection. Preferred electronically transmitted to Compumail certain information


    about Hunstein, including, among other things: (1) his status as a debtor, (2) the


    exact balance of his debt, (3) the entity to which he owed the debt, (4)             lat the d cbt


    concerned his son's medical treatment, and (5) his son's name.                           til used


   that information to generate and send a dunning letter to Hunstein.


           Hunstein filed a complaint, alleging violations of both the FDCPA, see 15


   U.S.C. §§1692c(b) and 1692f, and the Florida Consumer Collection Practices Act,


   see Fla. Stat. § 559.72(5). As relevant here, the district court dismissed Hunstein's


    action for failure to state a claim, concluding that he hadn't sufficiently alleged that


   Preferred's transmittal to Compumail violated § 1692c(b) because it didn't qualify


    as a communication "in connection with the collection of a[ny] debt. "i




                           *
                  A
              O

     The district court held for the same reason that Hunstein had not stated a claim for a violation
    of § 1692f. The district court then declined to accept supplemental jurisdiction over Hunstein's
    state law claim. Hunstein's appeal addresses only the portion of his complaint relating to
    § 1692c(b).


                                                    4
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 15 of 33
               USCA1 1 Case: 19-14434          Date Filed: 04/21/2021        Page: 5 of 23




           Hunstein appealed, and we requested supplemental briefing on the question


   whether he had Article III standing to sue, which we now consider along with the


   merits.2

                                                    II


           First things first. Because standing implicates our subject matter


   jurisdiction, we must address it at the outset, before turning to th e          merit^ ,Steel       Co.


    v. Citizens for a Better Env't, 523 U.S. 83, 101-02 (1998). Article III of the


    Constitution grants federal courts "judicial Power" to resolve "Cases" and


    "Controversies." U.S. Const, art. Ill, §§ 1-2. This case-or-controversy


   requirement, which has been construed to embody the doctrine of standing,


    "confines the federal courts to a properly judicial role." Spokeo, Inc. v. Robins,

                                           a
    136 S. Ct. 1540, 1547 (2016). Th e "irreducible constitutional minimum" of Article
                                   A.
   Ill standing entails three elements: injury in fact, causation, and redressability.


   Luian v. Defs. of Wildlife, 504 U.S. 555, 560-561 (1992).


           Hunstein's appeal involves the first element, injury in fact, which consists of


    "an invasion of a legally protected interest" that is both "concrete and



    2 Whether Hunstein has standing to sue is a threshold jurisdictional question that we review de
   novo. Debernardis v. IO Formulations, LLC, 942 F.3d 1076, 1083 (1 1th Cir. 2019). "We
   review the decision to dismiss Plaintiffs complaint pursuant to Rule 12(b)(6) de novo, applying
   the same standard as the district court." Holzman v. Malcolm S. Gerald & Assocs., Inc., 920
   F.3d 1264, 1268 (1 1th Cir. 2019). Accepting the complaint's allegations as true and construing
   the facts in the light most favorable to Hunstein, "the relevant inquiry is whether Plaintiff has
    stated a 'plausible claim for relief under the FDCPA." Id. (quoting Asheroft v. Iqbal, 556 U.S.
    662,679(2009)).                                                     "

                                                     5
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 16 of 33
              USCA1 1 Case: 19-14434       Date Filed: 04/21/2021     Page: 6 of 23




   particularized" and "actual or imminent, not conjectural or hypothetical/' Id. at


    560 (quotation marks omitted). In Trichell v. Midland Credit Mgmt., Inc., 964


    F.3d 990 (1 1th Cir. 2020), a case involving the FDCPA, we reiterated that "[ejach


    subsidiary element of injury—a legally protected interest, concreteness,


   parti cularization, and imminence—must be satisfied." Id. at 996-97
                                                                              A.          mg



    question here implicates the concreteness sub-element.

                                                                         O
          A plaintiff can meet the concreteness requirement in any of three ways.


    First, he can allege a tangible harm—a category that is "the most obvious and


    easiest to understand" and that includes, among other things, physical injury,


    financial loss, and emotional distress. See Muransky v. Godiva Chocolatier, Inc.,


    979 F.3d 917, 926 (1 1th Cir. 2020) (en banc); see also Huffv. TeleCheck Servs.,


   Inc., 923 F.3d 458, 463 (6th Cir. 2019). Second, a plaintiff can allege a "risk of


   real harm. " Muransky, 979 F.3d at 927. Third, in the absence of a tangible injury
                               w
    or a risk of real harm, a plaintiff can identify a statutory violation that gives rise to


    an intangible-but-nonetheless-concrete injury. Spokeo, 136 S. Ct. at 1549. We


    consider each possibility in turn.


                                                A


          Hunstein doesn't allege a tangible harm. The complaint contains no


    allegations of physical injury, financial loss, or emotional distress. Instead, the


    complaint (1) conclusorily asserts that "[i]f a debt collector 'conveys information



                                                6
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 17 of 33
              USCA1 1 Case: 19-14434       Date Filed: 04/21/2021     Page: 7 of 23




   regarding the debt to a third party—informs the third party that the debt exists or


   provides information about the details of the debt—then the debtor may well be


   harmed by the spread of this information,'" and (2) vaguely references the "known,


   negative effect that disclosing sensitive medical information to an unauthorized


   third-party has on consumers[.]" In his supplemental brief, Hunsteinl asks us to


    construe these assertions as allegations of emotional harm, argui ng that he was


    "humiliated, embarrassed, and suffered severe anxiety[.]" But we have "repeatedly


   held that an issue not raised in the district court and raised for the first time in an


    appeal will not be considered by this court." Access Now, Inc. v. Sw. Airlines Co.,


    385 F.3d 1324, 1331 (1 1th Cir. 2004) (quotation marks omitted). Hunstein thus


    cannot establish standing on the basis of a tangible harm.


                                                B


          Nor can Hunstein demonstrate standing by the second route—showing a


    "risk of real harm." "[W]hile very nearly any level of direct injury is sufficient to


    show a concrete harm, the risk-of-harm analysis entails a more demanding


    standard—courts are charged with considering the magnitude of the risk."


   Muransky, 979 F.3d at 927. "Factual allegations that establish a risk that is


    substantial, significant, or poses a realistic danger will clear this bar[.]" Id. at 933.


   Put slightly differently, to constitute injury in fact, the "threatened injury must be


    certainly impending." Clapper v. Amnesty Int'I USA, 568 U.S. 398, 409 (2013).



                                                7
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 18 of 33
             USCA1 1 Case: 19-14434       Date Filed: 04/21/2021   Page: 8 of 23




   Again, Hunstein alleges only that a debtor "may well be harmed by the spread" of


   the sort of information at issue here. That vague allegation falls short of a risk that


    is "substantial, significant, or poses a realistic danger," Muransky, 979 F.3d at 933,


    or is "certainly impending," Clapper, 568 U.S. at 409.


                                              C
                                                                              A
          We thus consider whether Hunstein can show standing in
                                                                      ©
                                                                                   anncr—•



   through a statutory violation. "[T]he violation of a procedural
                                                                alri
                                                                   right granted by


    statute can be sufficient in some circumstances to constitute injury in fact," such


    that "a plaintiff . . . need not allege any additional harm beyond the one Congress


   has identified." Spokeo, 136 S. Ct. at 1549. Spokeo instructs that in determining


   whether a statutory violation confers Article III standing, we should consider


    "history and the judgment of     ngress." Id.



                              C               1


          Starting with history, we can discern a concrete injury where "intangible


   harm has a close relationship to a harm that has traditionally been regarded as


   providing a basis for a lawsuit in English or American courts." Id. Put differently,


   we look to "whether the statutory violation at issue led to a type of harm that has


   historically been recognized as actionable." Muransky, 979 F.3d at 926.


   Muransky explains that the "fit between a new statute and a pedigreed common-




                                              8
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 19 of 33
             USCA1 1 Case: 19-14434        Date Filed: 04/21/2021    Page: 9 of 23




    law cause of action need not be perfect, but we are called to consider at a minimum


   whether the harms match up between the two." Id,


          For more than a century, invasions of personal privacy have been regarded


    as a valid basis for tort suits in American courts. See, e.g., Pavesich v. New


   England Life Ins. Co., 122 Ga. 190, 50 S.E. 68 (1905);Munden v. Harris , 153 Mo.


   App. 652, 134 S.W. 1076 (1911); Kunz v. Allen, 102 Kan. 883, 172 P. 532 (1918).


   By 1977, the Restatement (Second) noted that "the existence of a right of privacy


    is now recognized in the great majority of the American jurisdictions that have


    considered the question." Restatement (Second) of Torts § 652A cmt. a. (Am. Law


   Inst. 1977).


          More particularly, the term "i nvasion of privacy" comprises an identifiable


    family of common-law torts—including, most relevantly here, "public disclosure


    of private facts." Invasiojn ofPrivacy, Black's Law Dictionary 952 (10th ed.


   2014). Itishornbo ok law that "[o]ne who gives publicity to a matter concerning


   the private life of another is subject to liability to the other for invasion of his
              r
   privacy, if the matter publicized is of a kind that (a) would be highly offensive to a


   reasonable person, and (b) is not of legi timate concern to the public." Restatement


    (Second) of Torts § 652D (1977); accord, e.g., 77 C.J.S. Right of Privacy and


   Publicity § 32; 62A Am. Jur. 2d Privacy § 79. Indeed, the Supreme Court itself


   has recognized "the individual interest in avoiding disclosure of personal matters"



                                               9
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 20 of 33
             USCA11 Case: 19-14434       Date Filed: 04/21/2021   Page: 10 of 23




    and has recognized that "both the common law and the literal understandings of


   privacy encompass the individual's control of information concerning his or her


   person." United States Dep 't ofJustice v. Reporters Comm. for Freedom ofthe


   Press, 489 U.S. 749, 763 (1989) (citation and quotation marks omitted).


          Having established the historical pedigree of invasion-of-privacy torts—in


   particular, the sub-species applicable to the public disclosure of private facts—we


   next consider whether Preferred 's alleged statutory violation is sufficiently


    analogous. Notably, the FDCPA's statutory findings explicitly identify "invasions


    of individual privacy" as one of the harms against which the statute is directed. 15


   U.S.C. § 1692(a). And to that end, the statutory provision under which Hunstcin


   has sued here expressly prohibits a debt collector from "communicating]" with


    any but a few persons or entities "in connection with the collection of any debt."


   Id. § 1692c(b). Although § 1692c(b) isn't identical in all respects to the invasion-


    of-privacy tort, we have no difficulty concluding that it bears "a close relationship


   to a harm that has traditionally been regarded as providing a basis for a lawsuit in

    English or American courts." Spokeo, 136 S. Ct. at 1549.


          Peny v. Cable News Network, Inc., 854 F.3d 1336 (11th Cir. 2017), strongly


    supports that conclusion. Perry concerned a plaintiffs allegations that CNN


    divulged his news-viewing history to a third-party in violation of the Video


    Privacy Protection Act. Emphasizing the widespread recognition both of the right



                                              10
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 21 of 33
             USCA11 Case: 19-14434      Date Filed: 04/21/2021    Page: 11 of 23




   to privacy in general and, more particularly, the privacy interest implicated by the


   VPPA—the interest in preventing the disclosure of personal information—the


    Court in Perry concluded that the statutory violation of the VPPA constituted a


    cognizable Article III injury. Id. at 1341 (citing Reporters, 489 U.S. at 762-63).

   Hunstein's allegations closely resemble those in Perry. The VPPA prohibits "[a]


   video tape service provider [from] knowingly disclos[ing], to any person.


   personally identifiable information concerning any consumer of such provider."


    18 U.S.C. § 2710(b). As relevant here, the FDCPA similarly prohibits a debt


    collector from "communicating], in connection with the collection of any debt,


   with any person other than the consumer[.]" §1692c(b). The two statutes thus


    share a common structure—A may not share information about B with C. Because


   we find Perry's reasoning persuasive and analogous, we adopt it here.


          Our decision in Trichell does not require a contrary conclusion. That case


    addressed a claim under a different FDCPA provision, § 1692e, which states that a


    "debt collector may not use any false, deceptive, or misleading representation or


   means in connection with the collection of any debt." 15 U.S.C. § 1692e. The


   plaintiffs in Trichell alleged that debt collectors had sent them misleading letters,


    and in assessing their claims' pedigree, we determined that the "closest historical


    comparison is to causes of action for fraudulent or negligent misrepresentation."


    964 F.3d at 998. Canvassing the common-law history of those torts, we held that



                                             11
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 22 of 33
             USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 12 of 23




   the plaintiffs' claims lacked the necessary "close relationship" to them. Id. at 997-


    98. That conclusion is entirely consistent with our holding here that Hunstein has


    standing to sue under a different FDCPA provision. Hunstein's claim, unlike the


    Trichell plaintiffs', arises under § 1692c(b) and bears a close relationship to a

    common-law tort.


                                                2


           Although it presents a closer question, we conclude that "the j udgment of


    Congress" also favors Hunstein. Congress, of course, expresses its "judgment" in


    only one way—through the text of duly enacted statutes. Even assuming that


    § 1692c(b) does not clearly enough express Congress's judgment that injuries of


   the sort that Hunstein alleges are actionable, here Congress went further to


    "explain itself."        923 F.3d at Huff,
                                         466. In particular, as already noted, in a section


    of the FDCPA titled "Congressional findings and declaration of purpose,"


    Congress identified the "invasion[] of individual privacy" as one of the harms
                         v
    against whic h the statute is directed. 15 U.S.C. § 1692(a). That, we think, is


    sufficient.


                  e that we pointed in Trichell to the FDCPA' s language that a person


   may recover "any actual damage sustained by such person as a result of' an


   FDCPA violation and "such additional damages as the court may allow," 15


    U.S.C. § 1692k(a), as evidence of Congress's judgment that violations of a



                                               12
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 23 of 33
             USCA11 Case: 19-14434          Date Filed: 04/21/2021   Page: 13 of 23




    different provision—§ 1692e—do not ipso facto constitute a concrete injury.


    Trichell, 964 F.3d at 1000. We don't read § 1692k(a), though, as categorically


    limiting the class of FDCPA plaintiffs to those with actual damages—particularly


   where, as here, the FDCPA's statutory findings expressly address the very harm


    alleged—an "invasion[] of individual privacy." 15 U.S.C. § 1692(a)




                                                                        &
          Because (1) § 1692c(b) bears a close relationship to a harm that American


    courts have long recognized as cognizable and (2) Congress's judgment indicates


    that violations of §1692c(b) constitute a concrete injury , we conclude that Hunstein


   has the requisite standing to sue.




                                  unstein
          Having determined that Hu       1
                                        n has standing to sue under § 1692c(b), we

                                        >
   now consider the merits of his case. Recall that § 1692c(b) states that, subject to


    several exceptions, "a debt collector may not communicate, in connection with the


    collection of any debt," with anyone other than the consumer. 15 U.S.C.


    § 1692c(b). The parties agree that Preferred is a "debt collector," that Hunstein is a


    "consumer," and that the alleged debt at issue here was a "consumer debt," all


   within the meaning of § 1692c(b). Helpfully, the parties also agree that Preferred's


   transmittal of Hunstein' s personal information to Compumail constitutes a




                                                13
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 24 of 33
              USCA11 Case: 19-14434         Date Filed: 04/21/2021      Page: 14 of 23




    "communication" within the meaning of the statute.3 Accordingly, the sole

    question before us is whether Preferred' s communication with Compumail was "in


    connection with the collection of any debt," such that it violates §1692c(b).


    Hunstein contends that the plain meaning of the phrase "in connection with the


    collection of any debt" and relevant precedents show that it was and does.


   Preferred, conversely, urges us to adopt a "factor-based analysis"' that show s that, it

                                                                          .




    says, its communication with Compumail was not "in conne cfion w ith the


    collection of any debt."


           We begin with the plain meaning of the phrase "in connection with" and its


    cognate word, "connection." Dictionaries have adopted broad definitions of both.


   Webster's Third defines "connection" to mean "relationship or association."


    Connection, Webster's Third International Dictionary at 481 (1961), and the

                                 a\>
    Oxford Dictionary of Engl ish defines the key phrase "in connection with" to mean


    "with reference to [or] concerning," In Connection With, Oxford Dictionaiy of


    English at 369 (2010). Usage authorities further explain that the phrase "in



             O


    3 Section 1692a(2) defines communication as "the conveying of information regarding a debt
   directly or indirectly to any person through any medium." 15 U.S.C. § 1692a(2).


                                                  14
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 25 of 33
             USCA11 Case: 19-14434      Date Filed: 04/21/2021      Page: 15 of 23




    connection with" is "invariably a vague, loose connective." Bryan A. Garner,


    Garner's Dictionary of Legal Usage 440 (3d ed. 201 1).


          Preferred's transmittal to Compumail included specific details regarding


    Hunstein's debt: Hunstein's status as a debtor, the precise amount of his debt, the


    entity to which the debt was owed, and the fact that the debt concerne
                                                                         ed his son's


   medical treatment, among other things. It seems to us inescapable that Preferred's


    communication to Compumail at least "concerned," was "with reference to," and


   bore a "relationship [or] association" to its collection of Hunstein's debt. We thus


   hold that Hunstein has alleged a commun i cati ortf'in connection with the collection


    of any debt" as that phrase is commonly understood.


          Preferred resists that conclusion on three different grounds, which we


    address in turn.



                             &               A


          First, Preferred relies on our interpretation of another FDCPA provision,


    § 1692e, to argue that communications "in connection with the collection of any


    debt" necessarily entail a demand for payment. In relevant part, § 1692e states that


    "[a] debt collector may not use any false, decepti ve, or misleading representation


    or means in connection with the collection ofany debt        15 U.S.C. § I692e


    (emphasis added). In the line of cases interpreting the meaning of "in connection


   with the collection of any debt" in § 1692e, we have focused on the language of the



                                             15
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 26 of 33
              USCA11 Case: 19-14434          Date Filed: 04/21/2021    Page: 16 of 23




   underlying communication. In Reese v, Ellis, Painter, Ratterree & Adams, LLP,


    for instance, in concluding that a law firm's letter to a consumer was "in


    connection with the collection of any debt" within the meaning of § 1692e, we


    emphasized that the letter expressly stated that the firm was attempting to collect a


    debt and was acting as a debt collector, demanded full and immediate payment,


    and threatened to add attorneys' fees to the outstanding balance if the debtors


    didn't pay. 678 F.3d 1211, 1217 (11th Cir. 2012). Similarly, in Caceres v.


   McCalla Raymer, LLC, we held that a collection letter constituted a


    "communication in connection with the collection of a[ny] debt" under § 1692e for


    similar reasons. Quoting the letter, we emphasized "that it is 'for the purpose of


    collecting a debt;' it refers in two additional paragraphs to 'collection efforts;' it


    states that collections efforts wi 1 continue and that additional attorneys' fees and


    costs will accrue; it state s the a]   iunt of the debt and indicates that it must be paid


    in certified funds; and it gives the name of the creditor and supplies the law firm's


   phone number in the paragraph where it talks about payments." 755 F.3d 1299,

    1301-03 (11th Cir. 2014).


           Relying on Caceres and Reese—both of which, again, addressed § 1 692e—


   the district court here adopted the following test:


           When determining whether a communication was made in connection
           with the collection of a[ny] debt, the courts look to the language of the
           communication itself to ascertain whether it contains a demand for
           payment and warns of additional fees or actions if payment is not

                                                  16
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 27 of 33
             USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 17 of 23




          tendered.   Consequently, when determining whether the transmission
          of information to a third party constitutes a violation of the FDCPA, it
          is important to consider whether the communication makes an express
          or implied demand for payment.


          The district court's conclusion that the phrase "in connection with the


    collection of any debt" necessarily entails a demand for payment defies the


    language and structure of § 1692c(b) for two separate but related reasons—neither


    of which applies to § 1692e. First, the demand-for-payment interpretation would


   render superfluous the exceptions spelled out in §§ 1692c(b) and 1692b. Consider


    as an initial matter the exceptions specified in § 1692c(b) itself: "[A] debt


    collector may not communicate, in connection with the collection of any debt, with


    any person other than the consumer, his attorney, a consumer reporting agency if


   otherwise permitted by law, the creditor, the attorney of the creditor, or the


   attorney of the debt collector[ .]" 15 U.S.C. § 1692c(b) (emphasis added).


    Communications with four of the six excepted parties—a consumer reporting


    agency, the creditor, the attorney of the creditor, and the attorney of the debt


    collector—would never include a demand for payment. The same is true of the


   parties covered by § 1692b and, by textual cross-reference, excluded from


    § 1692c(b)'s coverage: "person[s] other than the consumer" with whom a debt


    collector might communicate "for the purpose of acquiring location information




                                              17
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 28 of 33
             USCA11 Case: 19-14434          Date Filed: 04/21/2021   Page: 18 of 23




    about the consumer," Id. § 1692b. A debt collector would presumably never make


    a demand for payment of a party matching that description.


          The upshot is that the phrase "in connection with the collection of any debt"


    in § 1692c(b) must mean something more than a mere demand for payment.


    Otherwise, Congress's enumerated exceptions would be redundant. Under the


    district court's demand-for-payment interpretation, Congress wouldn't have


   needed to include exceptions for communications with consumer reporting


    agencies, creditors, attorneys of creditors, attorneys of debt collectors, or persons


   providing a debtor's location information; those Communications would have been


    foreclosed ipso facto by the phrase "in connection with the collection of any debt."


   It is a "cardinal principle of statuto     instruction" that "a statute ought, upon the


   whole, to be so constmed that/if i         l be prevented, no clause, sentence, or word


    shall be superfluous[.]" Duncan v. Walker, 533 U.S. 167, 174 (2001) (quotation


   marks omitted); accord, e.g., Antonin Scalia & Bryan A. Garner, Reading Law:


   The Interpretation of Legal Texts 174 (2012) ("If possible, every word and every

   provision is to be given effect .... None should be ignored. None should


   needlessly be gi ven an interpretation that causes it to duplicate another provision or


   to have no consequence."). Because it is possibl         and indeed, we think, more




                                                18
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 29 of 33
             USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 19 of 23




   natural—to interpret § 1692c(b) in a way that does not render most of its textually


    specified exceptions redundant, we will do so.


          Second, and relatedly, the district court's interpretation renders yet another


   portion of § 1692c(b) meaningless. By insisting on a demand for payment, the


    district court essentially interpreted "in connection with the collection of any debt"


   to mean "to collect any debt." Under this interpretation, the key phrase "in

    connection with" has no independent meaning or force. But as just explained, we


   have a duty to "give effect, if possible, to every clause and word of a statute[.]"
                                                               T
   Duncan , 533 U.S. at 174.

                                                     &
          The district court seems to have been led astray by its reliance on decisions


    interpreting § 1692e, whose language and operation are different from


    § 1692c(b)'s in important respects. As a linguistic matter, § 1692e contains none


    of the specific exceptions that § 1692c(b) does; accordingly, there was no risk in


   Reese or Caceres that, by reading a "demand for payment" gloss into § 1692e, we


   would render other portions of that statute redundant or meaningless. And as an

    operational matter, § 1692e—which prohibits "false, deceptive, or misleading


   representation or means in connection with the collection of any debt"—covers the


    sorts of claims that are brought by recipients of debt collectors' communications—


    i.e., debtors. See Caceres, 755 F.3d at 1300-1301 (case brought by recipient of


    letter, the debtor); Reese, 678 F.3d at 1214 (same). As its title indicates, by



                                              19
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 30 of 33
              USCA11 Case: 19-14434      Date Filed: 04/21/2021     Page: 20 of 23




    contrast, § 1692c(b), targets debt collectors' "[c]ommuni cation with third parties,"


   not debtors. In the typical § 1692c(b) case, the debtor isn't the recipient of the


    challenged communication. Linguistic differences aside, this practical operational


    difference undennines any argument that the meaning of the phrase "in connection


   with the collection of any debt" must necessarily be the same in § 1692c(b) as i n§


    1 692e.


                                              B
                                                                   c°
          Preferred separately urges us to adopt the holistic, multi -factoring balancing


    test that the Sixth Circuit decreed in its unpublished opinion in Goodson v. Bank of


   Am., N.A., 600 Fed. Appx. 422 (6th Cir. 2015). That test counsels courts


    confronting § 1692e's "in connection with the collection of any debt" language to


   take into account the following seven considerations:


          (1) the nature of the relationship of the parties; (2) whether the
          communication expressly demanded payment or stated a balance due;
          (3) whether it was sent in response to an inquiry or request by the
          debtor; (4) whether the statements were part of a strategy to make
          payment more likely; (5) whether the communication was from a debt
          collector; (6) whether it stated that it was an attempt to collect a debt;
          and (7) whether it threatened consequences should the debtor fail to
          pay.



    Goodson , 600 F. App'x at 43 1 . We decline Preferred's invitation for two related


   reasons.



          First, and perhaps most obviously, Goodson and the cases that have relied on


    it concern § 1692e—not § 1692c(b). And as just explained, §§ 1692c(b) and

                                              20
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 31 of 33
             USCA11 Case: 19-14434        Date Filed: 04/21/2021    Page: 21 of 23




    1692e differ both (1) linguistically, in that the former includes a series of


    exceptions that an atextual reading risks rendering meaningless, while the latter


    does not, and (2) operationally, in that they ordinarily involve different parties.


    Goodsoirs seventh factor—whether the communication threatened consequences

                                                                                4
    should the debtor fail to pay—illustrates this point. It makes little sense lor a d cbt


    collector to threaten consequences should the debtor fail to pay ina


    communication that is not sent to the debtor himself.
                                                                   cr
          Second, we believe that in the context of § 1692c(b), the phrase "in


    connection with the collection of any debt" has a discernible ordinary meaning that


    obviates the need for resort to extratextual "factors." All too often, multi factor


   tests—especially seven-factor tests like Goodson' s—obscure more than they


    illuminate. Parties to FDCPA-governed transactions—debtors, creditors, debt


    collectors, lawyers, etc.—are entitled to guidance about the scope of permissible


    activity. They are likelier to get it even from a broadly framed statutory language


   than from a judge-made gestalt.


                                               C


          Lastly, Preferred makes what we'll call an "industry practice" argument. It


    contrasts what it says is the widespread use of mail vendors like Compumail and


   the relative dearth of FDCPA suits against them. More particularly, Preferred


    identifies cases involving mail vendors and emphasizes that none of them hold that



                                               21
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 32 of 33
             USCA11 Case: 19-14434       Date Filed: 04/21/2021    Page: 22 of 23




    a debt collector's mail vendor violated the FDCPA. True enough, but none of the


    cases that Preferred cites involved § 1692c(b) claims, and the courts in those cases


    certainly had no obligation to sua sponte determine whether the collectors'


    communications to their vendors violated § 1692c(b). That this is (or may be) the


    first case in which a debtor has sued a debt collector for disclosing his personal


    information to a mail vendor hardly proves that such disclosures arc lawful.


          One final (and related) point: It's not lost on us that our interpretation of


    § 1692c(b) runs the risk of upsetting the status quo in the debt-collection industry.


   We presume that, in the ordinary course of business, debt collectors share


    information about consumers not only with dunning vendors like Compumail, but


    also with other third-party entities. Our reading of § 1692c(b) may well require


    debt collectors (at least in the sho
                                       ort term) to in-source many of the services that


   they had previously outsourced, potentially at great cost. We recognize, as well,


   that those costs may not purchase much in the way of "real" consumer privacy, as


   we doubt that the Compumails of the world routinely read, care about, or abuse the

    information that debt collectors transmit to them. Even so, our obligation is to


    interpret the law as written, whether or not we think the resulting consequences are


   particularly sensible or desirable. Needless to say, if Congress thinks that we've




                                              22
Case 9:21-cv-81201-DMM Document 1-1 Entered on FLSD Docket 07/08/2021 Page 33 of 33
            USCA11 Case: 19-14434         Date Filed: 04/21/2021   Page: 23 of 23




   misread § 1692c(b)—or even that we've properly read it but that it should be


    amended—it can say so.


                                              IV


          To sum up, Hunstein has Article III standing to bring his claim under


    § 1692c(b). Further, because Preferred' s transmittal of Hunstein's personal debt-


   related information to Compumaii constituted a communication "in connection


   with the collection of any debt" within the meaning of § 1692c(b)'s key phrase,


    Hunstein adequately stated a claim.


          REVERSED and REMANDED.

                                                     &
                                     A4
                                    *
                             &
                        *
                A
            O



                                              23
